      5:19-cv-01995-JMC         Date Filed 03/04/21       Entry Number 24        Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

Yvonne Colclough,                   )
                                    )                   Civil Action No.: 5:19-cv-01995-JMC
                      Plaintiff,    )
                                    )                                   ORDER
              v.                    )
                                    )
Andrew Saul,                        )
Commission of Social Security       )
Administration,                     )
                                    )
                      Defendant.    )
___________________________________ )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on October 5, 2020. (ECF No. 17.) The Report addresses

Plaintiff Yvonne Colclough’s (“Plaintiff”) claim for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) and recommends that the court affirm the decision of the

Commissioner of Social Security Administration (“the Commissioner”). (Id. at 1.) For the reasons

stated herein, the court ACCEPTS the Report (id.) and AFFIRMS the decision of the

Commissioner.

                               I.      RELEVANT BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (See ECF No. 17.) As brief background, Plaintiff filed applications

for DIB and SSI on May 3, 2016 that were denied initially and on reconsideration. (Id. at 1.)

       After a hearing was held on May 2, 2018, an administrative law judge (“ALJ”) denied

Plaintiff’s claim in a decision dated August 1, 2018. (Id.) The Appeals Council (“Council”) denied

Plaintiff’s request for review on May 31, 2019. (Id at 1-2.) Thus, the ALJ’s decision became the

final decision of the Commissioner. Moody v. Chater, No. 95–1066, 1995 WL 627714, at *1 (4th

                                                 1
      5:19-cv-01995-JMC         Date Filed 03/04/21      Entry Number 24        Page 2 of 5




Cir. Oct. 26, 1995) (stating that an ALJ’s decision was the final decision of the Commissioner

when the Council denied a request for review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th

Cir. 2005) (holding that the Commissioner’s “final decision” includes when the Council denies a

request for review). Plaintiff filed the instant action on July 17, 2019. (ECF No. 1.)

       In the Report, the Magistrate Judge concluded that the ALJ properly assigned little weight

to the opinion of Plaintiff’s treating physician, Dr. Vinay Jagadeesha (“Dr. Jagadeesha”). (ECF

No. 17 at 20.) First, the Magistrate Judge found that Dr. Jagadeesha’s opinion was inconsistent

with the medical evidence of record. (Id. at 17-18.) For example, Dr. Jagadeesha indicated in the

“Attending Physician” section of a Disability Insurance Form for Plaintiff’s Workers’

Compensation claim that Plaintiff had “severe limitations [with] ambulation, standing. Anxiety &

Depression” on July 20, 2016. (Id. at 15-19). However, Dr. Jagadeesha’s findings from an

examination of Plaintiff on the same day noted that Plaintiff had no gait abnormality, no syncope,

no headache, no falls, no leg weakness, and was negative for depressed mood. (Id. at 18.) Second,

the Magistrate Judge determined that the ALJ correctly discredited Dr. Jagadeesha’s application

for a Department of Motor Vehicles disability placard on Plaintiff’s behalf because the placard

used a different disability standard than the Social Security Act. (Id. at 18-19.) Third, the

Magistrate Judge found the ALJ’s observation that “[t]he possibility always exists that a doctor

may express an opinion in an effort to assist a patient with whom he or she sympathizes for one

reason or another” to be proper. (Id. at 19.) The ALJ did not state that Dr. Jagadeesha’s opinion

was given in an effort to assist Plaintiff. (Id.) Instead, the ALJ merely acknowledged that the

possibility exists. (Id.) As a result, the Report recommended that the court find that substantial

evidence supports the ALJ’s consideration of Dr. Jagadeesha’s opinion and affirm the

Commissioner’s decision. (Id. at 20.)



                                                 2
      5:19-cv-01995-JMC         Date Filed 03/04/21       Entry Number 24        Page 3 of 5




       The parties were apprised of their opportunity to file specific objections to the Report on

October 5, 2020. (ECF No. 17-1 at 1.) On October 19, 2020, Plaintiff filed an Objection to the

Report. (ECF No. 19.) The Commissioner replied to Plaintiff’s Objection on October 22, 2020.

(ECF No. 20.)

                                 II.     STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). Thus, the court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

       The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive[.]” 42 U.S.C. § 405(g). While the court

is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s final

decision is “limited to determining whether the findings are supported by substantial evidence and

whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988, 990 (4th

Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a scintilla,

but less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). When

assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh conflicting



                                                 3
      5:19-cv-01995-JMC          Date Filed 03/04/21      Entry Number 24         Page 4 of 5




evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater,

76 F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                          III.    ANALYSIS

       Similarly to her Initial Brief (ECF No. 11) and Response Brief (ECF No. 13), Plaintiff’s

Objection contends that the ALJ improperly discounted Dr. Jagadeesha’s opinion. (ECF No. 19.)

The Commissioner claims that Plaintiff’s Objection should be overruled because her Objection

“reiterates” her previous arguments and the record contains substantial evidence to support the

ALJ’s determination. (ECF No. 20.)

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327

F. Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is unnecessary for a district court

to undertake when a party seeks to rehash general arguments that were already addressed in a

magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Christy S.

o/b/o A.S. v. Saul, No. 7:18-CV-00191, 2019 WL 4306978, at *1 (W.D. Va. Sept. 11, 2019)

(restating arguments “does not constitute an objection for the purposes of district court review”)

(citation and internal marks omitted).




                                                  4
      5:19-cv-01995-JMC         Date Filed 03/04/21       Entry Number 24        Page 5 of 5




       Here, the court concludes that Plaintiff’s Objection restates arguments adequately

addressed by the Report. (See ECF No. 17 at 8-20.) Moreover, Plaintiff’s Objection substantively

mirrors the arguments raised in prior briefing. Like Plaintiff’s Objection, Plaintiff’s Brief argues

that “the ALJ failed to properly evaluate Dr. Jagadeesha’s opinions[.]” (ECF No. 11 at 22.)

       A de novo review is thus unnecessary because Plaintiff has “failed to guide the [c]ourt

towards specific issues needing resolution[.]” Nichols, 100 F. Supp. 3d at 498 (holding that a

claimant failed to raise specific objections when he repeated arguments raised in his initial brief).

The court declines to hear Plaintiff’s rehashed arguments. Orpiano, 687 F.2d at 47. The court

finds that the Report adequately addresses Plaintiff’s Objection, is well-reasoned, and properly

analyzes the issues raised by Plaintiff. See Fray v. Berryhill, No. 6:16-2916-TMC, 2018 WL

1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a Magistrate Judge’s report in which the court

concurred “with both the reasoning and the result”). Therefore, the court adopts the Report herein

and overrules Plaintiff’s Objection.

                                       IV.     CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 17) and incorporates it herein.

Accordingly, the court AFFIRMS the decision of the Commissioner of Social Security

Administration.

       IT IS SO ORDERED.




                                                     United States District Judge

March 4, 2021
Columbia, South Carolina



                                                 5
